Title: To James Madison from John Montgomery, 1 January 1812 (Abstract)
From: Montgomery, John
To: Madison, James


1 January 1812, Boston. Forwards this memorial mentioning his six years of experience in commerce at Boston and twenty-five years at Alicante. Has “a competent Knowledge” of the languages, laws, and customs of the eastern countries. Has performed the functions of a consul at Alicante “at intervals … in the absence of his brother.” Notes that there are vacancies at the ports of Constantinople, Tripoli, and Tunis, “to which ports the commerce of the U. S. might be extend⟨ed⟩ with advantage, should a Turn of politics shut up the port⟨s⟩ of Europe against us.” Solicits a consular appointment at one of them, “ascribing no merit to himself except his … Zeal and patriotism for the Country and the Service of his relation who fell in defence of Liberty at Quebec.” Refers JM to Charles Pinckney, [former] minister at Madrid, to David Humphreys, [former] minister at Lisbon, and to William Gray of Boston, all of whom will vouch for his integrity and talents. Promises to fulfill the duties, if appointed, “with dignity to himself and advantage to the Nation.”
